DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-19 are allowable. The restriction requirement of Groups I and II, as set forth in the Office action mailed on September 1, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to Groups I and II. Specifically, claims 18 and 19 which recite a plunger movement that is generally parallel to the strut pivot axis has been considered and is deemed to be allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a one- way coupling device comprising the combination of features including “wherein the strut is mounted in a strut pocket formed in the first clutch component for pivotal movement about a strut pivot axis, wherein the actuation component is mounted in an actuation pocket formed in the first clutch component for pivotal movement about an actuation pivot axis, and wherein the strut pivot axis is aligned to be generally orthogonal to the actuation pivot axis.” None of the prior art includes indirect actuation of the strut with the orthogonal pivoting of these two components.
With reference to claim 15, the prior art does not disclose or render obvious a one- way coupling device comprising the combination of features including “wherein the actuation component is mounted to the first clutch component for pivotal movement about an actuation pivot axis and includes a forked lug segment coupled to the plunger to define the coupling interface and an actuation lug segment having a tip portion engaging an engagement surface on the strut to define the engagement interface, wherein movement of the plunger from its first position to its second position in response to actuation of the solenoid actuator causes the forked lug segment to pivot the actuation component about its actuation pivot axis from its non-actuated position into its actuated position which concomitantly causes the actuation lug segment to drive the strut from its non-deployed position into its deployed position in opposition to the biasing of the strut biasing member.”
With reference to claim 18, the prior art does not disclose or render obvious a one- way coupling device comprising the combination of features including the combination of a bracket which restrains the strut and actuation component secured to the solenoid actuator, and the plunger arranged to move generally parallel to the strut pivot axis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659